Status of Application

Acknowledgement is made of amendments filed 05/03/2022. Upon entering the amendments, claim 5 is amended and claims 1-20 are pending and presented for the examination.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 5-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baney et al (US 4737552).
	Regarding claim 1, Baney et al teaches a process for producing ceramic materials from polycarbosilanes. An embodiment is taught wherein a mixture of polycarbosilane and polydimethylsiloxane is combined into a resin (see example 9). The polydimethylsiloxane component is a modified silicon dioxide preceramic polymer. Further embodiments are taught wherein the polycarbosilane component is combined with vinylsilanes. These vinylsilanes are understood to be organically modified silicon dioxide preceramic polymers. Baney teaches that ceramic materials are produced by curing and firing of said embodiments comprising polycarbosilane and vinylsilane. As such, a ceramic material comprising a reaction product of said components is taught by Baney et al. Each limitation of the instant claim 1 is therefore met by the Baney et al teachings, and the claim is anticipated by the prior art of record. 
	Regarding claim 5, Baney et al teaches a process for producing ceramic materials from polycarbosilanes. An embodiment is taught wherein a mixture of polycarbosilane and polydimethylsiloxane is combined into a resin, and teaches the use of a hydrosilylation catalyst as a crosslinking agent. Further embodiments are taught wherein the polycarbosilane component is combined with vinylsilanes. These vinylsilanes are understood to be organically modified silicon dioxide preceramic polymers. The resin and crosslinking agent mixture is subjected to curing (see examples 1 and 9) and conversion to ceramic material (see example 2). Each limitation of the instant claim 5 is therefore by the Baney et al teachings, and the claim is anticipated by the prior art of record.
	Regarding claim 6, Baney et al teaches a process for producing ceramic materials from polycarbosilanes. An embodiment is taught wherein a mixture of polycarbosilane and polydimethylsiloxane is combined into a resin, and teaches the use of a hydrosilylation catalyst as a crosslinking agent. Further embodiments are taught wherein the polycarbosilane component is combined with vinylsilanes. These vinylsilanes are understood to be organically modified silicon dioxide preceramic polymers. The resin and crosslinking agent mixture is subjected to curing (see examples 1 and 9) and conversion to ceramic material (see example 2). Each limitation of the instant claim 6 is therefore by the Baney et al teachings, and the claim is anticipated by the prior art of record.
	Regarding claim 8, Baney teaches curing at a temperature of 180 °C (see i.e. example 9). 
	Regarding claim 10, Baney teaches forming the preceramic resin into a fiber shape before curing. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 9 and 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Baney et al (US 4737552).
	Regarding claim 9, as discussed above, Baney et al teaches an equivalent method for producing a preceramic polymer mixture from the same components as those of the instant claims, and thereafter teaches curing using a crosslinking agent at temperatures that are also the same as those of the instant claims. After curing the preceramic polymer is formed into a ceramic, and thus the equivalent method using an equivalent mixture would necessarily produce an equivalent ceramic yield. The further limitations of instant claim 9 are therefore met by the Baney et al teachings, and the claim is obvious and not patentably distinct over the prior art of record. 	
Regarding claim 18, the claim differs from Baney et al as applied above because Baney does not specify the structure of the carbide preceramic polymer. However, Baney teaches an equivalent polycarbosilane preceramic polymer, and thus the structure exhibited by said polymer would necessarily be equivalent to that of said claim 18, with R1 and R2 meeting the compositional limitations of said claim and an n value meeting the range limitation. Each limitation of claim 18 is therefore taught and suggested by Baney et al, and the claim is obvious and not patentably distinct over the prior art of record. 
7.	Claims 2, 4, 11, and 13-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baney et al (US 4737552) in view of Yajima et al (US 4220600). 
	Regarding claim 2, the claim differs from Baney et al as applied above because Baney does not teach shaping the inventive material into a shape for rocket nozzle application. However, it would have been obvious to one of ordinary skill in the art to modify Baney in view of Yajima et al in order to use the Baney inventive ceramic for the applications taught therein because Yajima teaches methods for forming SiC similar to those taught by Baney for forming the same material, and specifies rocket nozzle applications as one area in which said SiC ceramic can be employed. One would have had motivation to use the Baney SiC fibers in this application because the lack of specificity in Baney as to the various applications for which the inventive material can be used would lead one to consult similar teachings of proper uses. Yajima provides such a teaching, and the showing that fibers such as those of Baney could be used in rocket nozzle applications would provide motivation for a skilled artisan to shape the Baney fibers accordingly. Each limitation of instant claim 2 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 4, the Baney material being used as the reinforcing component called for by Yajima would constitute its use as an insulation and thermal protective material, because the ceramic taught by Baney would necessarily have these properties.
Regarding claim 11, the claim differs from Baney et al as applied above because Baney does not teach shaping the inventive material into a shape for rocket nozzle application. However, it would have been obvious to one of ordinary skill in the art to modify Baney in view of Yajima et al in order to use the Baney inventive ceramic for the applications taught therein because Yajima teaches methods for forming SiC similar to those taught by Baney for forming the same material, and specifies rocket nozzle applications as one area in which said SiC ceramic can be employed. One would have had motivation to use the Baney SiC fibers in this application because the lack of specificity in Baney as to the various applications for which the inventive material can be used would lead one to consult similar teachings of proper uses. Yajima provides such a teaching, and the showing that fibers such as those of Baney could be used in rocket nozzle applications would provide motivation for a skilled artisan to shape the Baney fibers accordingly. Each limitation of instant claim 11 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claims 13-15, as discussed above, Baney et al teaches a ceramic formed from a mixture of polycarbosilane and polydimethylsiloxane that is a modified silicon dioxide preceramic polymer. As further shown above, it would have been obvious to one of ordinary skill in the art to modify Baney in view of Yajima to use the ceramic in rocket engine (nozzle) applications. As such, each limitation of the instant claims 13-15 is met by the teachings of the prior art of record, and the claims are obvious and not patentably distinct over the prior art of record. 
	Regarding claim 16, the Baney material being used as the reinforcing component called for by Yajima would constitute its use as an insulation and thermal protective material, because the ceramic taught by Baney would necessarily have these properties. 
	Regarding claim 17, as discussed above, Baney et al teaches an equivalent method for producing a preceramic polymer mixture from the same components as those of the instant claims, and thereafter teaches curing using a crosslinking agent at temperatures that are also the same as those of the instant claims. After curing the preceramic polymer is formed into a ceramic, and thus the equivalent method using an equivalent mixture would necessarily produce an equivalent ceramic yield. The further limitations of instant claim 17 are therefore met by the Baney et al teachings, and the claim is obvious and not patentably distinct over the prior art of record. 	
8.	Claims 3 and 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Baney et al (US 4737552) in view of Koga et al (US 4105455). 
	Regarding claim 3, the claim differs from Baney et al as applied above because Baney does not teach shaping the inventive material into a shape for turbine application. However, it would have been obvious to one of ordinary skill in the art to modify Baney in view of Koga et al in order to use the Baney inventive ceramic for the applications taught therein because Koga teaches methods for forming SiC similar to those taught by Baney for forming the same material, and specifies turbine applications as one area in which said SiC ceramic can be employed. One would have had motivation to use the Baney SiC fibers in this application because the lack of specificity in Baney as to the various applications for which the inventive material can be used would lead one to consult similar teachings of proper uses. Koga provides such a teaching, and the showing that fibers such as those of Baney could be used in turbine applications would provide motivation for a skilled artisan to shape the Baney fibers accordingly. Each limitation of instant claim 3 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 12, the claim differs from Baney et al as applied above because Baney does not teach shaping the inventive material into a shape for turbine application. However, it would have been obvious to one of ordinary skill in the art to modify Baney in view of Koga et al in order to use the Baney inventive ceramic for the applications taught therein because Koga teaches methods for forming SiC similar to those taught by Baney for forming the same material, and specifies turbine applications as one area in which said SiC ceramic can be employed. One would have had motivation to use the Baney SiC fibers in this application because the lack of specificity in Baney as to the various applications for which the inventive material can be used would lead one to consult similar teachings of proper uses. Koga provides such a teaching, and the showing that fibers such as those of Baney could be used in turbine applications would provide motivation for a skilled artisan to shape the Baney fibers accordingly. Each limitation of instant claim 12 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
9.	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Baney et al (US 4737552) in view of Saito (US 8658755).
Regarding claim 20, the claim differs from Baney et al as applied above because Baney does not teach the inclusion of a filler or pigment in the inventive material. However, it would have been obvious to one of ordinary skill in the art to modify Baney in view of Saito in order to use such a component as taught therein. Saito teaches that the inventive material can contain a filler as an optional component, and further that when a filler is incorporated, a cured product may be colored to a desired color, and the hardness of a cured product obtainable can be increased. These would be seen as advantageous results to one of ordinary skill preparing the Baney ceramic, and thus one would have had motivation to include the Saito filler/pigment in said Baney ceramic. The further limitations of instant claim 20 are therefore met by the teachings of the prior art of record. 
Allowable Subject Matter
10.	Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a method of forming a ceramic meeting each limitation of independent claim 6, and wherein curing the preceramic resin formulation comprises reacting vinyl groups of the polycarbosilane precursor with silicon-hydrogen bonds of the organically modified silicon dioxide preceramic polymer.
The prior art also does not teach or suggest a ceramic material meeting each limitation of instant claim 1, wherein the organically modified silicon dioxide preceramic polymer meets the further structural limitations of instant claim 19. 


Response to Arguments
11.	Applicant’s arguments filed 05/03/2022 have been fully considered but are not persuasive at showing the distinctness of the instant claims. 
	Applicant argues that the previously applied prior art to Baney et al does not teach a ceramic material comprising a reaction product of a polycarbosilane preceramic polymer and an organically modified silicon dioxide preceramic polymer because the cited example that used polydimethylsiloxane as the silicon dioxide precursor is supposedly not cured and thereafter fired to form a ceramic. However, while this embodiment may not be taught as cured, further embodiments taught by Baney are cured and formed into ceramic materials, and these embodiments contain vinylsilanes that are organically modified silicon dioxide precursors that meet the limitation of instant claims 1 and 5. As such, contrary to applicant’s assertions, Baney et al does teach ceramic materials formed from, and thus comprising, reaction products of polycarbosilane and organically modified silicon dioxide preceramic polymers. 
	Applicant’s arguments regarding instant claim 1 are therefore not persuasive. Applicant’s arguments regarding independent claim 5 are substantially equivalent to those applied to instant claim 1, and are therefore also not persuasive. While applicant contents that the two components recited in the instant claims are not taught in Baney et al as combined into a resin to thereafter be formed into a ceramic, as shown above, Baney does in fact teach other embodiments wherein vinysilanes are used in conjunction with polycarbosilane preceramic polymers to form ceramic materials. These embodiments meet each limitation of instant claim 5, and applicant’s arguments regarding said claim are thus not persuasive. 
	Applicant’s arguments regarding the obviousness grounds of rejection for claims 2-4, 9, 11-18, and 20 are substantially equivalent to those discussed above, in that they are based on the example 9 of Baney supposedly not being cured and formed into a ceramic. However, as shown above, other embodiments taught by Baney comprise other organically modified silicon dioxide preceramic polymers, and these embodiments are formed into ceramic materials. The rejections under USC 103 for the aforementioned claims are therefore maintained. 
	Applicant’s arguments are persuasive regarding the previously applied grounds of rejection of instant claim 19. It is persuasively shown that a preceramic polymer having the structural features of said claim is not taught or suggested by the previously applied prior art. The ground of rejection based thereon for said claim 19 is thus withdrawn. 
	All other grounds of rejection previously issued are maintained for the reasons set forth above. 
					Conclusion
12.	Claims 1-6, 8-18, and 20 are rejected. Claims 7 and 19 are objected to. 
13.	Applicant’s arguments are not persuasive, and the previously issued grounds of rejection are maintained. Therefore, THIS ACTION IS MADE FINAL. 
14.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW28 July 2022